DETAILED ACTION
Amendment received on March 22, 2021 has been acknowledged. Claims 3-4 and 18 have been previously cancelled. Therefore, claims 1-2, 5-17, and 19-22 are pending. 
Prosecution Status
Upon the retirement of the previous Examiner, cases were dispersed throughout the art unit.  Upon review of the prosecution history, examination of the claims and conducting a concept-based search, it was concluded that the claims required restriction between the two identified groups due to the divergent subject matter and search burden.  The prior art applied to the claims did not teach the limitations claimed and a prior art search discovered references that read on the claimed limitations.
Response to Arguments
Applicant’s arguments, see Remarks, filed February 14, 2022, with respect to the rejection(s) of claim(s) 1-2,5-17 and 19-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beaudoin U.S. Patent #7,096,193.










Election/Restrictions
Applicant's election with traverse of claims 1-2,5-16  in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that:
 “…the Examiner has not provided adequate reasons for the Restriction Requirement. The Examiner argues that Group I is a combination and that Group II is a sub-combination. Even if correct, this is insufficient to issue a Restriction Requirement because there is no serious burden if restriction is not required, nor has there been during the already three rounds of prosecution.”  
This is not found persuasive because Group II is directed to a specific embodiment that requires a contact center to comprise an interactive voice response system to enable communication between the customer and contractor.  Communication between the customer and contractor is redirected to have separate workflows for each user accessing the call center.  Which a) recite a separate and distinct invention of Group I and b) would require a separate search strategy to include, redirection of callers, IVR workflows for specific callers and recording of speech conversations, all of which are not required in Group I.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second contractor" in lines 19 and 21.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudoin U.S. Patent #7,096,193 in view of Official Notice.
As per Claim 1, Beaudoin et al. discloses a method comprising:
receiving, by a computer-based system, a job creation request from a customer, wherein the job creation request comprises a customer identifier and a desired contractor parameter (Col. 10, lines 42-46 discusses A completed CSR that is ready for submittal includes one or more of the following (i) a thorough description of the service need or project, (ii) required completion date or time 45 (if within 24 hours), and (iii) certain consumer preferences regarding the number of service provider quotes or referral and forms of communication. Of course, the more detailed the information is in the CSR, the more quotable the service need or project will be for service providers…Appendix A, #9, Email address1);  
generating, by a contact center server in the computer-based system, a job creation contact center, wherein the job creation contact center is hosted by a contact center host server in the computer-based system and comprises a customer contact information based on the customer identifier (Col.10, lines 34-41 discusses once the CSR has been completed, the Consumer "submits" the CSR to the Matching Process 803, or saves it in its current form for adding information later prior to submittal…Appendix A, #11, Request Submitted Service Magic Number 7904 is assigned including Contact Information); 
transmitting, by the computer-based system, a pending job notification to a contractor, wherein the contractor is identified based on the desired contractor parameter (Col.10, lines 51-56 discusses Upon completion and submittal of a CSR, the Matching Engine may cross-reference key information components from the CSR, the Consumer Profile, and a corresponding table of key information components gleaned from the Service Provider Profile database to identify a group of eligible service providers for the specific CSR 805); 
receiving, by the computer-based system and from the contractor, a contractor job invoice based on the pending job notification (Col.10, lines 59-62 discusses relying on the CSR information, the service providers acknowledge the CSR and confirm their interest in performing the service 807, by responding with quote or referral 808); and 
updating, by the computer-based system, the job creation contact center to comprise a contractor contact information associated with the contractor (Appendix A, #30 results from matches include contact information for each contractor), 
wherein access to the job creation contact center is protected by a customer access code unique to the customer and a contractor access code unique to the contractor and differing from the customer access code (Appendix A, #2 Consumer login….Appendix A, #15, Service Professional login), and 
wherein the customer access code enables communications, enabled by the contact center host server, from the customer to the contractor and the second contractor (Col.4, lines 57-59 discusses Both the consumers 202 and the service providers 204 can access the website using their preferred Internet service providers 203, such as America On-line and CompuServe…Appendix A, #30 Consumer reviews results which allows the consumer to send a message and communicate with the contractor), and 
wherein the contractor access code enables communications, enabled by the contact center host server, from the contractor to the customer and from the second contractor to the customer (Col.5, lines 34-38 discusses Service providers' responses are then forwarded to individual consumers, so they can decide whether to sign up for the service 340. An automatic follow-up communication is then initiated to receive service confirmation and feedback from the consumers and the service providers…Appendix A, #14, To accept or reject, log onto http://www.ServiceMagic.'c om and select this job from the Active Projects in the "My Account" section. Otherwise, you can call our Automated Answering Service toll-free at (877) 947-3676 and enter your Account#.  From the main menu, press "l" to listen to your New Leads, and then press "2" to respond to this specific job).
Therefore Beaudoin discloses the claimed apparatus except for explicitly stating an access code.  Beaudoin discloses that it is known in the art to provide a user accessing a central portal the ability to create a unique password.  Examiner takes Official Notice that it would have been well known within the art for an access code to protect communications between users.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the password protected access of Beaudoin with an access code to protect communication, in order to a method and apparatus for matching ready-to-act consumers and pre-qualified service providers. Summary
As per Claim 2, Beaudoin discloses the method of claim 1, further comprising:
transmitting, by the computer-based system, a second pending job notification to a second contractor, wherein the second contractor is identified based on the desired contractor parameter (Appendix A, #19, A second service professional was notified for the job 7904 and accepts without bid, #24, A third service professional is notified for job 7904 and enters a bid);
receiving, by the computer-based system and from the second contractor, a second contractor job invoice based on the pending job notification (Appendix A, #24-25 Third service provider is notified for job 7904 enters bid, summary of entered bid is displayed prior to sending to customer); 
updating, by the computer-based system, the job creation contact center to comprise a second contractor contact information associated with the second contractor (Appendix A, #30 depicts 3 Service providers that matched the job parameters, two of which submitted bids).
As per Claim 3. (Cancelled)
As per Claim 4. (Cancelled)
As per Claim 5, Beaudoin discloses the method of claim 1, further comprising:
receiving, by the computer-based system, a job finalization notification in response to the customer accepting the contractor job invoice from the contractor (Colum 16, lines 24-31 discusses in the event that quotes have been submitted, the consumer may be prompted to indicate which service provider they intend to move forward with, potentially ranking their preference if there is any question as to actually consummating a service transaction 1110, e.g. the consumer may wish to actually communicate with the chosen Service Provider before finalizing a decision…Col.17,lines 35-43 discusses If the consumer has already confirmed consummation of the service transaction, then the service provider will be asked to also confirm. If the consumer has not confirmed, then the communication to the service provider will include a summary description of the CSR and a request for information regarding any subsequent communication with the consumer, including confirmation of a service transaction); and 
generating, by the computer-based system, a job contact center comprising the customer contact information and the contractor contact information (Appendix A, # 26 further teaches that the job goes into a job information “Jobs in Progress” folder.  Which both the contractor and consumer can both access from an accounts page accessed be each party that has contact information for the consumer and contact information for the service provider.  #29 Consumer clicks on My account, logs in and is told that job number 7904 has a certified match, where the results display contractor contact info).
As per Claim 6, Beaudoin discloses the method of claim 5, further comprising receiving, by the computer-based system, at least one of a customer update request or a contractor update request (Col.10, lines 34-38 discusses once the CSR has been completed, the Consumer “submits" the CSR to the Matching Process 803, or saves it in its current form for adding information later prior to submittal, e.g.  specific measurement is required which mandates that the consumer leave their computer…Col.15, lines 57-59 discusses Based on identifying a potential mistake. In this manner, the service may notify the submitting Service Provider of the issues and prompt for correction).
As per Claim 9, Beaudoin discloses a system comprising:
a processor (Figure 1, Processor 102); and 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor (Figure 1, Main Memory 104), cause the processor to perform operations comprising: 
receiving, from a customer system over a digital communications network, a job creation request from a customer (Col.8, lines 20-25 discusses when a consumer desires to submit a service need for quote or referral, they may proceed through the CSR process which, via an intuitive and user-friendly mechanism, describes and defines their service need and packages it in a meaningful way for service providers),  
wherein the job creation request comprises a desired contractor parameter (Appendix A, #4 Consumer selects Category and zip code), 
wherein the desired contractor parameter includes a job time frame and a desired contractor location (Appendix A, #4 states Zip code allows ServiceMagic to match you to service professionals in your neighborhood…#8 Desired Start Date, when do you prefer to begin this project and is timing flexible); 
transmitting, over the digital communications network to a plurality of contractor systems, a pending job notification to a plurality of contractors, wherein each contractor is identified based on a determined match with the desired contractor parameter (Col.10, lines 51-56 discusses the Matching Engine may cross-reference key information components from the CSR, the Consumer Profile, and a corresponding table of key information components gleaned from the Service Provider Profile database to identify a group of eligible service providers for the specific CSR 805); 
receiving a contractor job invoice from at least one of the plurality of contractors via operations of at least one of the contractor systems (Col.10, lines 57-62 discusses the service providers are then presented with sufficiently descriptive and detailed consumer-data based upon the CSR 806. Relying on the CSR information, the service providers acknowledge the CSR and confirm their interest in performing the service 807, by responding with quote or referral 808); 
receiving a job finalization notification in response to the customer accepting the contractor job invoice from one of the plurality of contractors (Colum 16, lines 24-31 discusses in the event that quotes have been submitted, the consumer may be prompted to indicate which service provider they intend to move forward with, potentially ranking their preference if there is any question as to actually consummating a service transaction 1110, e.g. the consumer may wish to actually communicate with the chosen Service Provider before finalizing a decision…Col.17,lines 35-43 discusses If the consumer has already confirmed consummation of the service transaction, then the service provider will be asked to also confirm. If the consumer has not confirmed, then the communication to the service provider will include a summary description of the CSR and a request for information regarding any subsequent communication with the consumer, including confirmation of a service transaction).
Beaudoin, Col.16, lines 24-27 discusses in the event that quotes have been submitted, the consumer may be prompted to indicate which service provider they intend to move forward with….Col.17, lines 35-44 discusses If the consumer has already confirmed consummation of the service transaction, then the service provider will be asked to also confirm. If the consumer has not confirmed, then the communication to the service provider will include a summary description of the CSR and a request for information regarding any subsequent communication with the consumer, including confirmation of a service transaction).
Appendix A, # 26 further teaches that the job goes into a job information “Jobs in Progress” folder.  Which both the contractor and consumer can both access from an accounts page accessed be each party that has contact information for the consumer and contact information for the service provider.
Therefore Beaudoin discloses the claimed apparatus except for a generating a job contact center associated with the accepted contractor.  Beaudoin discloses that it is known in the art to provide a centralized platform for a consumer and contractor to communicate.  Examiner takes Official Notice that it would have been well known within the art for a centralized platform for a contractor and consumer to communicate to generate and maintain the contact information for the selected contractor.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the centralized platform that stores a description of the job request providing the contact information of the consumer and contractor of Beaudoin with the ability to generate a contact center associated with the accepted contractor, in order to  match ready to act consumer and pre-qualified service providers.  Summary
As per Claim 10, Beaudoin discloses the system of claim 9, wherein the job contact center comprises an interactive voice response (IVR) system (Col.18, lines 40-44 discusses IVR Database may serve as a source for service providers to check the status of their CSRs by accessing an IVR database; may include detailed information on an available CSR or information on CSR that is "in process"; will support response (Y/N) through the IVR mechanism).
As per Claim 11, Beaudoin discloses the system of claim 9, wherein the job contact center comprises at least one of an email system, a short message service (SMS) system, or a chat system (Col.18, lines 21-24 discusses E-mail may be utilized to confirm user actions, notify of status, and solicit feedback and confirmation related to specific CSRs…lines 27-28 discusses ICQ/Live Chat may be utilized as user support communication mechanism).
As per Claim 12, Beaudoin discloses the system of claim 9, wherein access to the job contact center is protected by an access code unique to the customer (Appendix A #2, Consumer Log-in screen).
As per Claim 13, Beaudoin discloses the system of claim 9, further comprising:
receiving at least one of a customer update request or a contractor update request (Col.10, lines 34-38 discusses once the CSR has been completed, the Consumer “submits" the CSR to the Matching Process 803, or saves it in its current form for adding information later prior to submittal, e.g.  specific measurement is required which mandates that the consumer leave their computer…Col.15, lines 57-59 discusses Based on identifying a potential mistake. In this manner, the service may notify the submitting Service Provider of the issues and prompt for correction); and 
updating the job contact center based on the customer update request or the contractor update request (Col.15, lines 48-51 discusses Analysis may then be performed on the submitted responses, ensuring that all required information is included and service providers may be prompted to add information where missing…
As per Claim 14, Beaudoin discloses the system of claim 13, wherein the customer update request comprises at least one of a customer message, a transmitted payment notification, or a customer-defined contact workflow (Appendix A, 31b. Send message to a Service Professional…Col.16, lines 58-60 discusses The Consumer will be prompted to enter the total cost (price paid to the Service Provider) of the Service Transaction (and potentially other related information such as method of payment, parts vs. labor, financed, etc.).
As per Claim 15, Beaudoin discloses the system of claim 13, wherein the contractor update request comprises at least one of a contractor message, a job status, a received payment notification, a subcontractor contact information, or a contractor-defined contact workflow (Col.17, lines 37-50 discusses If the consumer has not confirmed, then the communication to the service provider will include a summary description of the CSR and a request for information regarding any subsequent communication with the consumer, including confirmation of a service transaction…Date of Service.  The service provider will be prompted to confirm the date the service was completed…lines 51-54 discusses the service provider will be prompted to confirm the service cost indicated by the consumer…Appendix A, #14 discusses call our Automated Answering Service toll-free at (877) 947-3676 and enter your Account#. From the main menu, press "1" to listen to your New Leads, and then press "2" to respond to this specific job).
As per Claim 16, Beaudoin discloses the system of claim 9, wherein the desired contractor parameter comprises at least one of a contractor specialty (Appendix A, #5, depicts a selectable listing of specialties for a contractors).


Claims 1-2, 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudoin U.S. Patent #7,096,193 in view of Official Notice further in view of Muturia U.S. Patent Application Publication 2017/0270575.
As per Claim 7, Beaudoin discloses the method of claim 6.  However,  Beaudoin fails to explicitly state a method further comprising updating, by the computer-based system, the job contact center based on the customer update request or the contractor update request.
Muturia teaches a method further comprising updating, by the computer-based system, the job contact center based on the customer update request or the contractor update request (pg.3, ¶ [0029] discusses this initiates communication between the user and the contractor based on information that was included in the service request. The sub-process continues by prompting the desired profile to enter a bid for the service request with the corresponding contractor PC device (Step M). The bid is a message that the contractor sends to the user which contains the estimate of what the contractor will charge to complete the task identified in the job description. However, the bid is capable of containing other information such as a message requesting more information from the user. The sub-process continues by prompting the user account to either accept, deny, or ignore the bid through the user PC device (Step N). This step is used to let the user respond to the bid made by the contractor. The response by the user can ask for a lower price, or modify the job description to account for recommendations made by the contractor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to allow the contractor and consumer update a bid or job description respectively as in the improvement discussed in Muturia in the system executing the method of Beaudoin. As in Muturia, it is within the capabilities of one of ordinary skill in the art to allow the consumer to update the job description and allow the contractor to respond request additional information from the consumer regarding the job to the system and method disclosed by Beaudoin with the predicted result of allowing a consumer to negotiate the service contract back and forth as needed in Beaudoin.	
As per Claim 8, Beaudoin discloses the method of claim 7, further comprising: receiving, by the computer-based system, a job completion notification in response to the contractor completing a job for the customer (Col.16, lines 33-35 discusses upon completion of a service transaction 1110, the consumers are requested to confirm the service transaction 1111, and provide a rating and review feedback 1112).
Beaudoin teaches a system and method that allows consumers to enter service request in which a system matches them with service providers the meet the consumers service request requirements.  Beaudoin Col.16, lines 18-23 further teaches the consumer may also have the ability to indicate communication preferences with regards to a specific CSR, including who they would like to communicate with and how: who will initiate communication ( consumer or service provider), the mechanism (e-mail; telephone; etc.), when they want to be communicated with, etc. 
However, Beaudoin fails to explicitly state disabling, by the computer-based system, the job contact center.
Muturia teaches disabling, by the computer-based system, the job contact center (pg.4, ¶ [0029] discusses A separate option for the sub-process terminates communication between the user account and the desired profile through the remote server, if the user account ignores the bid (Step Q). This option lets the user break off negotiations with the contractor at any time).
Muturia teaches a system and method capable of disabling communication between the consumer and contractor at any time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to terminate communication between the  as in the improvement discussed in Muturia in the system executing the method of Beaudoin. As in Muturia, it is within the capabilities of one of ordinary skill in the art to allow the consumer or contractor to terminate communications to the system and method disclosed by Beaudoin with the predicted result of allowing a consumer or contractor to stop communications as needed in Beaudoin.	
Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. job/work/task specific).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Campesi U.S. Patent Application Publication 2015/0356510 discusses a method and system for fulfilling labor requirements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is construing the customer identifier as an email address to uniquely identify the customer, because an e-mail address is capable of identifying a customer uniquely and differently from a contractor.